Walker, J.,
concurring. The correctness of the views expressed in the opinion of the Court, as written by the Chief Justice, has been demonstrated both by principle and authority. The question as to the respondent’s right of appeal is not presented on this record. It appears to me,, after careful consideration of the facts as they are shown in the transcript, that the case was brought here only for the purpose of having construed the statute (The Code, section 1215), which provides as follows: “No person shall be excused, on any prosecution, from testifying touching any unlawful gaming done by himself or others; but no discovery made by the witness upon such examination shall be used against him in any penal or criminal prosecution, and he shall be altogether pardoned of the offense so done or participated in by him.” While the Judge finds that the witness was “contumacious” in refusing to answer, it is evident that he did not intend to use that word in the sense that the witness was actually disrespectful to the Court and refused obstinately and perversely, or without any reason, to answer the question after the law had been fully explained and made clear to him. There appears to have been some doubt enter-*141tamed in. tbe Court below as to tbe true construction of tbe statute, and tbe formal finding of facts was made in order to obtain tbe opinion of this Court as to tbe law and to bare a final and authoritative interpretation of section 1215 of Tbe Code, so that there may be no doubt in tbe future as to whether or not a witness is fully protected in answering any question which would otherwise tend to criminate him. This conclusion is justified not only by tbe manner in which tbe finding is stated but by tbe fact that only a nominal fine, one dollar, was imposed upon tbe witness. In Anew of this state of tbe record it seems very clear that tbe question as to tbe witness’ right of appeal from tbe Judge’s order is not presented. In regard to contempts, it is provided by Tbe Code, chapter 14, section 648 (6), that tbe contumacious and unlawful refusal of any person to answer any legal and proper interrogatory shall subject him to punishment “for contempt” and not “as for contempt,” and tbe proceeding by which tbe facts are ascertained and tbe particulars of tbe offense specified and spread upon tbe record and tbe punishment is imposed “may be summary” when tbe alleged contempt is committed “in tbe immediate vieAv and presence of tbe Court.” By Tbe Code, section 654 (4), it is provided that any person summoned as a Avitness and refusing to attend or to be SAVom or to answer as such witness may be attached and punished “as for contempt.” The different phraseology of tbe two sections upon tbe same subject-matter raises an important and interesting question as to tbe right of appeal. It will be observed that section 650 provides that tbe Court “may” punish summarily when tbe contempt is committed in its immediate view and presence, not that it “shall” do so, and when it does decide, under tbe circumstances of tbe particular case, that summary punishment shall be imposed, it is required to find tbe facts and “specify them on its record,” but tbe requirement does not of itself give tbe right *142to have the judgment of the Court reviewed by appeal or certiorari. State v. Mott, 49 N. C., 449. We are not now privileged to express an opinion as to bow far, if at all, the principle of that case should control in this. Whether, if there is any method of review, it is by appeal, certiorari or habeas corpus is not, it seems to me, before us for decision, and when the question is properly presented the solution of it wil] be attended with some difficulty, as the language of the two sections of The Code to which reference has been made is not altogether free from ambiguity. As the question of the right of appeal is not therefore free from doubt, and is one fit for careful and serious consideration, it is well not to anticipate a decision of it by the slightest intimation as to the answer that it should receive. It is not only important but it is expressly required by the statute that the Court should “specify” the facts and particulars of the ofíense on the record, and then the reviewing tribunal, if the decision of the Court is reviewable, may for itself decide whether a contempt has been committed.
In this connection, the language of the Court in Ex-parte Summers, 27 N. C., 149, may be pertinent. Since that decision was made, the law has been amended so as to require the facts to be stated on the record. The Court in that case said: “It befits every Court which has a proper tenderness for the rights of the citizen and a due respect to its own character to state facts explicitly, not suppressing those on which the person might be entitled to be discharged more than it would insert others which did not exist, for the sake of justifying the commitment. A court which knows its duty, and is not conscious of violating it, will ever be desirous of putting upon the record or in its process the truth of the case, especially as thereby a higher court may be able to enlarge a citizen illegally committed or fined. But if the commitment or fine be in a general form for a contempt all other *143courts are bound by it, and tbe party can only free bimself by purging tbe contempt before tbe Court that lias adjudged it.” And again, referring to tbe appeal wbicb tbe respondent bad taken in that case, tbe Court says: “But in truth this is not, we tbink, tbe proper method of contesting tbe propriety or lawfulness of this order, if there be any such method. From tbe very nature of contempts, and in order that tbe punishment may be efficacious, tbe punishment must be immediate and peremptory, and not subject to suspension by appeal at tbe m!ere will of tbe offender, nor by any proceeding in tbe nature of an appeal. Suppose one to come into Court and abuse tbe Judge on tbe bench? Or suppose a sheriff with a writ in his band in tbe presence of tbe Court positively refuses to return it, so that tbe party’s action will be discontinued ? What would sentences for these contempts be worth if tbe culprit could supersede them by appeal, certiorari or writ of error? Manifestly nothing; and tbe authority of tbe Court would really be contemptible if it could be thus eluded and prostrated. There is no instance therefore of the re-examination of an order committing or fining a person for a contempt, with tbe view of bearing tbe evidence and trying tbe question de novo-, nor directly to reverse or quash an order of commitment or imposing a fine for an intrinsic insufficiency. If there be such insufficiency upon tbe face of tbe order tbe party has bis remedy by habeas corpus and by action against those who act on tbe order either against bis person or property.”
Tbe same may be said of Summer’s case as was said of State v. Mott, supra. Whether its principle should apply to a state of facts such as is disclosed in this record must be left, for tbe present at least, as an open question for tbe reasons we have already given.
In tbe present case tbe facts are not fully stated and it is not shown what was tbe manner or demeanor of tbe wit*144ness, and this omission was proper, for it sufficiently appears that nothing more was put upon the record because it ivas the purpose to present the single question as to the meaning of section 1215 of The Code. A similar question was before this Court for its consideration in La Fontaine v. Underwriters, 83 N. C., 132, in which the Court construed section 488 (5) of The Code, the provision of that section in regard to exemption from prosecution being much less broad and comprehensive in affording protection to the witness than is the provision of section 1215. It is as follows: “But his (the witness’) answer shall not be used as evidence against him in any criminal proceeding or prosecution.” This was held in that case to be a sufficient exemption from criminal liability, and exposed the witness to punishment for contempt if he refused to answer any proper and legal question upon the ground that it would tend to convict him of a criminal offense. There was a full discussion in that case of the question whether the answer of the witness, while not tending directly to criminate him, might not furnish a “clue” which would lead to the discovery of evidence against him or supply one link in the chain, so that it would, in connection with other facts, have that tendency, or whether it would not disclose some fact which, though not in itself any evidence of guilt or even a circumstance tending to show guilt, might disclose other facts and circumstances which would form a complete chain and lead to his conviction. The Court reached the conclusion, after a consideration of this view of the matter, that the testimony of the witness cannot be used, directly or indirectly, either in the pending proceeding or in any other prosecution, and that if any evidence attempted to be used in any such proceeding against the witness can be traced to a statement made by him while on the stand as the cause which led to its discovery, the witness will be protected and can plead or otherwise avail himself of *145tbe fact in bar of the prosecution. We all agree, as I understand, that the first three questions did not tend to criminate the witness and he was bound to answer them. The ground taken by the respondent that those who participated in the game, and whose names he would disclose if he answered the questions, might in their turn give evidence against him, has been held to be untenable, the doctrine being grounded more on the fear of retaliation than on any sound principle of law. Ward v. State, 2 Mo., 120, 22 Am. Dec., 449; La Fontaine v. Underwriters, supra. The fourth question tended to criminate the witness but he was fully protected and “pardoned’ by the statute, “and his constitutional right therefore to give evidence against himself was maintained intact.” La Fontaine v. Underwriters, supra. The clause of the Constitution (Article 3, section 6) which confers power on the Governor to pardon persons convicted of criminal offenses does not seem to have been intended as an exclusive grant of such power, and the Legislature may exercise the right of pardon in the form in which it is authorized to do so by the statute under consideration. This Court has decided that the Legislature may grant amnesty (State v. Blalock, 61 N. C., 242), which has been defined to be “a sovereign act of pardon and forgetfulness' for past acts of a criminal nature.” Black’s Law Dict., page 68. It is at least CQ-extensive in its meaning with the word “pardon,” so far as its effect is concerned, because it effaces or wipes out the offense which has been committed, “the difference between the two being that a pardon is granted to one who is certainly guilty, sometimes before but usually after conviction, and the Court takes no notice of it unless pleaded or in some way claimed by the person pardoned; and it is usually granted by the Crown or by the Executive; but amnesty is extended to those who may be guilty and is usually granted by Parliament or the Legislature and to whole *146classes before trial. Amnesty is an abolition or oblivion of the offense; pardon is its forgiveness.” State v. Blalock, supra. In that case this Court virtually held that the Legislature can pardon an offense, and it certainly m;ust have the power to do so when that power is exercised in furtherance of the prosecution of crimes and of the detection and punishment of criminals. As soon as the witness testifies in a case which brings him within the protection of the statute he is at once pardoned of his own offense, the same as if it had never been committed, and he is in no danger of being prejudiced by any self-crimination.
Even when the witness is not protected by the statute, the question which tends to criminate him is not for that reason incompetent. The right to refuse to answer any such question is a personal privilege of the witness, and if he voluntarily relinquishes the privilege and chooses to answer, no party to the suit can complain. State v. Allen, 107 N. C., 905; Boyer v. Teague, 106 N. C., 576, 19 Am. St. Rep., 547; State v. Morgan, 133 N. C., 743. It has also been ruled to be a question of law for the Judge to decide whether the testimony of the witness may criminate him. If in no possible view it can have that tendency the Court decides the question as one of law; but if it may subject him to prosecution, depending upon the answer he gives to the question, it has been said that the witness has the right to decide whether it will or not. Eor example: when the question calls simply for an affirmative or negative response the witness must be the judge, for he only knows what the answer will be, whether “yes” or “no,” but it is manifestly the duty of the Court to inform him as to his rights and his privilege, and to instruct him as to how he may claim and exercise the same. When, however, he is fully informed by the Court that the law compels him to answer and that ho has no privilege, or that the question which is asked has *147no possible tendency to criminate him, be must answer it or Ms refusal to do so will be at his peril, for the plain reason that the Court must decide that question as one of law and the witness must submit to that decision. If he persists in his refusal to answer, he may be summarily punished for his contumacy. 29 Am. & Eng. Ency. (1 Ed.), page 43; Code, section 648. And right here the question will arise whether he has the right to a review of the proceedings by appeal. Whether he has or not, it would be the duty of tire Court in such a case to state fully in the record “the particulars of the offense” and then pronounce its judgment, so that the witness may avail himself of any remedy open to him for a review of the Court’s decision by appeal or otherwise if the decision can be reviewed, or so that a revising tribunal may determine whether the judgment is warranted by the facts so specified in the record. When we have before us a record thus made up, we will be called upon to decide what is the procedure in such a case, if there is any, for reviewing or revising the judgment of the Court. The contempt committed in the case at bar, as shown in the record, is more technical than actual, and it is not incumbent upon us to do more under the circumstances than affirm the judgment, which, by the way, is all that is asked to be done by the Attorney-General in his well-considered brief.
The other questions are so fully and ably discussed in the opinion of the Court, delivered by the Chief Justice, that it is not necessary for any reference to be made to them in this opinion.